Citation Nr: 1539930	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-03 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, a Travel Board hearing was conducted before the undersigned Veteran Law Judge.  A transcript of this hearing has been added to the record.

In June 2015, the Veteran filed to reopen his claim of entitlement to service connection for bilateral hearing loss.  In July 2015, he filed a claim seeking service connection for diabetes mellitus, with bladder dysfunction and peripheral neuropathy of the extremities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of entitlement to service connection for sleep apnea is addressed in the Remand portion of the decision below.


FINDING OF FACT

There is no probative evidence that hypertension was present in service, is presumptively related to service, or is etiologically related to service. 



CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The RO's October 2009 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The October 2009 letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist was also met in this case.  The Veteran's service treatment records and all identified VA and private treatment records have been obtained and included in the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also finds that a medical opinion is not required to adjudicate the Veteran's claim.  

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but as follows: (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease subject to a VA presumption manifesting during an applicable presumptive period, provided the claimant has qualifying service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While the Veteran attributes his current hypertension to his high stress environment and drinking during his military service, these contentions, without more, do not establish that he suffered an event, injury, or disease in service, or has a disease or symptoms of a disease subject to a VA presumption manifesting during an applicable presumptive period.  There is no evidence of hypertension having been shown during service, or within the first post service year.  In fact, the first post service evidence of hypertension is not shown until August 1999, over 29 years later.  Thus, under the precepts of McLendon, an examination would not be helpful to the Board in adjudicating the claim on appeal. Id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, to include hypertension, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question") Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran is seeking entitlement to service connection for hypertension.  The essence of his claim is that he developed hypertension as a result of his high stress environment and drinking during his military service.  

For purposes of VA compensation, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Veteran served on active duty in the Army from October 1966 to September 1969.  His service treatment records contain no findings attributed to hypertension, or any blood pressure readings which meet the criteria for hypertension.  Id.  The Veteran's September 1966 entrance examination listed his blood pressure as 136/84.  His June 1969 separation examination listed his blood pressure as 112/74.  On a medical history report, completed pursuant to his separation examination, the Veteran reported having a history of labile high blood pressure before his induction into military service, with no recurrences.

Post service treatment reports, beginning in August 1999, show a diagnosis of and treatment for hypertension.  Specifically, an August 1999 treatment report listed a blood pressure reading of 138/100, and recorded a diagnosis of hypertension.  At that time, the Veteran was directed to log his blood pressure readings and return in one week.  A September 1999 treatment report listed his blood pressure as 110/80.  Subsequent treatment reports reflect that his blood pressure has more or less continued to climb over the years.

After reviewing the Veteran's claims file, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypertension on a presumptive basis.  This is so because there is no indication that the Veteran's hypertension manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  Rather, the only blood pressure reading around this timeframe was the 112/74 recorded on his June 1969 separation examination, and no diagnosis of hypertension was made at that time.  

The preponderance of the evidence is also against the claim for service connection for hypertension on a direct basis.  Hypertension was not noted on his entrance examination; therefore, the Veteran is presumed to have entered into service in sound condition.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

The Veteran's service treatment records are devoid of reference to, complaint of, or treatment for hypertension.  The only blood pressure readings were normal, including a blood pressure reading of 112/74 at the time of his separation examination.  Finally, while the Veteran was noted to have had a history of pre-service labile hypertension, the September 1969 medical history report noted that there was "no recurrences" of this condition.  Thus, there is no inservice evidence of hypertension.

In addition, although the post-service evidence of record clearly establishes that the Veteran has a current disability of hypertension, there is no probative evidence to establish that this condition had its onset in service.  As noted above, his separation examination noted a blood pressure reading of 112/74.  Following his separation from service, the first post service treatment for or reference to hypertension was not until August 1999, over 29 years after his discharge from service.

The Board acknowledges the Veteran's assertion that he developed hypertension as a result of his high stress environment and drinking during service.  The Board finds, however, that this allegation is lacking any probative value.  Hypertension is a disability that originates internally and involves processes that cannot be directly observed, which is distinguishable from those types of disabilities that are capable of direct observation, to include a separated shoulder, varicose veins, and flat feet.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  Moreover, the Veteran is not competent to link his current hypertension to high stress and drinking over 29 years earlier.  Finally, the Veteran's assertion is not corroborated by the Veteran's service treatment records - which do not show any treatment for hypertension and list a blood pressure reading of 112/74 at the time of his separation.  

As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  


ORDER

Service connection for hypertension is denied.  




REMAND

The Veteran is seeking service connection for sleep apnea.  He contends that he began snoring very loudly during his military service.  At his Travel Board hearing, he testified that fellow service members complained to him about his loud snoring while serving in Vietnam, and that one informed him that it sounded like he was dying or gagging on something during his sleep.  He also testified that his brother informed him that he snored a lot after returning from Vietnam; and that he has had sleep problems since the early 1970s.

Post service treatment reports document a diagnosis of severe obstructive sleep apnea in February 2009.

Give the Veteran's reported history of snoring during and sleep problems since his military service, the RO must schedule an examination to determine if his current obstructive sleep apnea is related to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including any treatment records relating to any sleeping disorder prior to February 2009.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate examination to determine if the Veteran's current obstructive sleep apnea is related to his military service.  The claims file and all electronic records must be made available to and reviewed by the examiner.  

Based on the clinical examination, a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's current obstructive sleep apnea was incurred or aggravated during the Veteran's military service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


